                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

Brett Michael Tallent,           )              Case No. 1:17-cv-02066-DCC
                                 )
                  Plaintiff,     )
                                 )
v.                               )                          ORDER
                                 )
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________ )

       This matter comes before the Court on Plaintiff’s motion for award of attorneys’

fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No. 33.

Plaintiff seeks an award of $8,124.90 based upon 41.6 hours of attorneys’ time at a rate

of $195.31 per hour. Id. Plaintiff asserts she is entitled to an award under the EAJA

because Defendant’s position in the Social Security disability appeal was not substantially

justified and the amount of attorneys’ fees requested are reasonable. Id. Defendant

opposes an award under the EAJA, arguing that the Government’s position was

substantially justified. ECF No. 34. Plaintiff filed a Reply. ECF No. 35.

       Under the provisions of EAJA, parties prevailing against the United States are

entitled to an award of attorneys’ fees unless the Government can carry its burden of

demonstrating that its litigation position was substantially justified.        28 U.S.C.

§ 2412(d)(1)(A); Crawford v. Sullivan, 935 F.2d 655, 658 (4th Cir. 1991). “Substantial

justification” is more than “merely reasonable . . . both in law and fact.”      Pierce v.

Underwood, 487 U.S. 552, 565—66 (1988).
       In this matter, the Court reversed the denial of disability benefits and remanded

because the Administrative Law Judge (“ALJ”) failed to adequately consider material

evidence when determining whether Plaintiff could establish a disability under Listing

12.05C. See Solesbee v. Astrue, C/A No. 2:10-cv-01882-RMG, 2011 WL 5101531, at *2

(D.S.C. Oct. 25, 2011) (“The Commissioner has a duty to set forth and analyze in his

decision all relevant evidence and to explain the weight given to all probative evidence.”);

Seabolt v. Barnhart, 481 F. Supp. 2d 538, 548 (D.S.C. 2007) (“The ALJ is not required to

discuss every piece of evidence, but if he does not mention material evidence, the court

cannot say his determination was supported by substantial evidence.”). This error by the

ALJ constituted matters of well-settled law in the area of Social Security disability law,

and the Court finds that the Government cannot carry its burden of showing that its

position was substantially justified. Thus, Plaintiff is entitled to an award of reasonable

attorneys’ fees under the EAJA.

       Defendant has not challenged Plaintiff’s asserted hours or rate of compensation.

However, out of an abundance of caution, the Court has made an independent review of

Plaintiff’s motion in support of attorneys’ fees and the attached detailed time log and finds

the amount requested is reasonable and in accord with applicable law. Gisbrecht v.

Barnhart, 535 U.S. 789 (2002). Therefore, the Court GRANTS Plaintiff’s motion for

attorneys’ fees under the EAJA [33] in the amount of $8,124.90.

       This award is without prejudice to the rights of Plaintiff's counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the

offset provisions of the EAJA. Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010),
EAJA fees awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no

present debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s

counsel, Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff

has no debt subject to offset and no proper assignment has been made by Plaintiff to

counsel, Defendant is directed to make the check due pursuant to this Order payable to

Plaintiff and delivered to Plaintiff’s counsel.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 18, 2019
Spartanburg, South Carolina
